Title: From John Adams to Benjamin Rush, 4 April 1790
From: Adams, John
To: Rush, Benjamin



Dear Sir
New York April 4. 1790

The Tories as you observe in your friendly Letter of 24 Feb. are more attached to each other; they are also, We must candidly confess, more of real Politicians.  They make to themselves more merit with the People, for the smallest services, than the Whigs are able to do for the greatest.  The Arts the Trumpetts the Puffs, are their old Instruments and they know how to employ them.  The History of our Revolution will be one continued Lye from one End to the other.  The Essence of the whole will be that Dr Franklins electrical Rod, Smote the Earth and out Spring General Washington. That Franklin electrified him with his Rod—and thence forward these two conducted all the Policy Negotiations Legislation and War.  These underscored Lines contain the whole Fable Plot and Catastrophy. if this Letter should be preserved, and read an hundred Years hence the Reader will say “the Envy of this J.A. could not bear to think of the Truth”! He ventured to Scribble to Rush, as envious as himself, Blasphemy that he dared not speak, when he lived.  But “Barkers at the Sun and Moon are always Silly Curs.” But this my Friend, to be Serious, is the Fate of all Ages and Nations.  And there is no Resource in human nature for a Cure. Brederode did more in the Duch Revolution than William 1st. Prince of Orange.  Yet Brederode is forgotten and William the Saviour, Deliverer and Founder.—Limited Monarchy is founded in Nature.  No Nation can adore more than one Man at a time.  It is an happy Circumstance that the object of our Devotion is so well deserving of it.  that he has Virtue so exquisite and Wisdom so consummate.  There is no Citizen of America will say, that there is in the World so fit a Man for the head of the Nation.  From my Soul I think there is not.  and the Question should not be who has done or suffered most, or who has been the most essential and Indispensible Cause of the Revolution, but who is best qualified to govern Us? Nations are not to sacrifice their Future Happiness to Ideas of Historical Justice. They must consult their Own Weaknesses, Prejudices, Passions, Senses and Imaginations as well as their Reason.  “La Raison n’a jamais fait grande chose.”  As the K. of Prussia says in his Histoire de mon tems.
The more Extracts you Send me from your Journals, the more will you oblige me—I beg especially a Copy of my Character.  I know very well it must be a partial Panegyrick.  I will Send you my Criticisms upon it.  You know I have no affectation of Modesty. My Comfort is that such vain folly as Cicero, Neckar Sir William Temple & I are never dangerous.
If I Said in 1777 that We should never be qualified for Republican Government till We were ambitious to be poor” I meant to express an Impossibility.  I meant then and now Say that No Nation under Heaven ever was, now is, or ever will be qualified for a Republican Government, unless you mean by these Words, Equal Laws resulting from a Ballance of three Powers the Monarchical, Aristocratical & Democratical.  I meant more and I now repeat more explicitly, that Americans are peculiarly unfit for any but the Republic but the Aristo-Democratical-Monarchy; because they are more Avaricious than any other Nation that ever existed the Carthaginians and Dutch not excepted.  The Alieni Appetens Sui profusus reigns in this nation as a Body more than any other I have ever Seen.
When I went to Europe in 1778 I was full of Patriotic Projects like yours of collecting Improvements in Arts Agriculture, Manufacture Commerce Litterature & Science.  But I Soon found my Error.—I found that my offices demanded every moment of my time and the Assistance of two or three Clerks—and that all this was not enough.  I was obliged to make it a Rule never to go out of my Road for any Curiosity of any kind.  J.J. Rousseau understood it very well when he Said that Ambassadors “doivent tout leur tems á cet Objet Unique, ils sont trop honnêtes gens pour voler leur Argent.”  Emile Tom. 4. p. 361.  if he meant this as a Sarcasm, he was in the Wrong.  I never knew one who attempted or affected Philosophy, that was good for any Thing in the Diplomatique Line—and I know that every Hour that I might have employed that Way would have been a Robbery upon the Duties of my Public Character.
Your Family pictures are charming; and the tender Piety you express for your Mother, is felt by me in all its force, as I have a Mother living in her Eighty Second Year, to whom I owe more than I can ever pay.  This Mother and a Father who died 30 years ago, two of the best People I ever knew formed the Character, which you have drawn.  alass! that it is no better! I said before that Vanity is not dangerous. a Man who has bad designs is Seldom or never vain.  It is such modest Rascals as Caesar, who play tricks with Mankind, read his Commentaries. What consummate caution to conceal his Vanity! Contemptu famæ, fama augebatur.  This Tyrants and Villains always knew.
Adieu Mon Ami

John AdamsPray can you recollect a Feast at Point no Point in the Fall of 1775 and the Company that returned with you and me in a Boat and our Conversation.  I want a List of the Names of that Party who returned in the Same Boat with Us to Philadelphia.
